DETAILED ACTION
	Claims 1-20 are pending in the instant application.

Election/Restrictions
This application contains claims directed to the following patentably distinct species: 
Species 1: Figs. 1a-b and 3 are drawn to an exercise machine with a swing rod type manual arm-moving structure system enabling an elliptical movement and a reciprocating pivot shaft structure outside a related swing rod structure located below a related cycling pivot shaft structure.
Species 2: Figs. 2a-b, 57a-b, 58, 59 are drawn to an exercise machine with a swing rod type manual arm-moving structure system enabling an elliptical movement and a reciprocating pivot shaft structure outside a related swing rod structure located above a related cycling pivot shaft structure, and a manual arm-moving structure enabling a reciprocating movement arranged on the related swing rod structure.
Species 3: Fig. 4 is drawn to an exercise machine with a guide rail type manual arm-moving structure system enabling an elliptical movement.
Species 4: Figs. 5, 7a-b, and 8a-b are drawn to an exercise machine with an adjustable swing rod type manual arm-moving structure system enabling an elliptical movement, and the spatial location and form of the movement trajectory of the manual arm-moving structure enabling the elliptical movement adjusted and selected comprehensively.
Species 5: Fig. 6 is drawn to an exercise machine with an adjustable guide rail type manual arm-moving structure system enabling an elliptical movement, and a pedal-pedal crank structure system being in a 180-degree alternate driving relationship with the manual arm- moving structure enabling the elliptical movement.
Species 6: Fig. 9 is drawn to an exercise machine with an adjustable guide rail type manual arm-moving structure system enabling an elliptical movement, and a near-elliptical movement of the manual arm-moving structure realized by relying on the corresponding eccentric bearing structure system.
Species 7: Figs. 10-11 are drawn to an exercise machine with a swing rod type manual arm-moving structure system enabling an elliptical movement, and a corresponding pedal movement structure arranged on a manual arm-moving trajectory control swing rod structure or its extension structure.
Species 8: Fig. 12 is drawn to an exercise machine with a swing rod type manual arm-moving structure system enabling an elliptical movement, a corresponding pedal structure arranged on left and right manual arm-moving trajectory control swing rod structures in an alternating movement relationship with each other, the front part of a left manual arm-moving trajectory control swing rod structure pivotably connected and linked to the lower end of a left manual arm-moving structure, and the front part of a right manual arm-moving trajectory control swing rod structure pivotably connected and linked to the lower end of a right manual arm-moving structure.
Species 9: Fig. 14 is drawn to an exercise machine with a swing rod type manual arm-moving structure system enabling an elliptical movement, a corresponding pedal structure arranged on left and right manual arm-moving trajectory control swing rod structures in an alternating movement relationship with each other, the front part of a left manual arm-moving trajectory control swing rod structure pivotably connected and linked to the lower end of a right manual arm-moving structure, and the front part of a right manual arm-moving trajectory control swing rod structure pivotably connected and linked to the lower end of a left manual arm-moving structure.
Species 10: Figs. 13a-b are drawn to an exercise machine with a swing rod type manual arm-moving structure system enabling an elliptical movement, a reciprocating pivot shaft structure outside a related swing rod structure located above a related cycling pivot shaft structure, and a corresponding pedal arm-moving structure and pedal structure arranged on a related swing rod structure.
Species 11: Fig. 15 is drawn to an exercise machine with a swing rod type manual arm-moving structure system enabling an elliptical movement, a reciprocating pivot shaft structure outside a related swing rod structure located above a related cycling pivot shaft structure, and a corresponding pedal crank structure system, pedal arm-moving structure system, and pedal structure system arranged.
Species 12: Figs.16a-b are drawn to an exercise machine with an adjustable guide rail type manual arm-moving structure system enabling an elliptical movement, a corresponding pedal crank structure, and left and right pedal structures enabling a near-elliptical movement, and with left and right pedal structures respectively being in a 180- degree reverse cross force movement relationship with a manual arm-moving structure system enabling an elliptical movement at the same side.
Species 13: Figs. 17a-b are drawn to exercise machine with a swing rod type manual arm-moving structure system enabling an elliptical movement, a corresponding pedal crank structure, and left and right pedal structures enabling a near-elliptical movement, and with left and right pedal structures respectively being in a 180-degree reverse cross force movement relationship with a manual arm-moving structure system enabling an elliptical movement at the same side.
Species 14: Figs. 18-20 are drawn to an exercise machine with an adjustable guide rail type manual arm-moving structure system enabling an elliptical movement, a pedal arm-moving structure enabling an elliptical movement, and a reinforced mobile pedal structure.
Species 15: Fig. 21 is drawn to an exercise machine with a guide rail type manual arm-moving structure system enabling an elliptical movement and a pedal structure system enabling an elliptical movement, and a pedal structure (enabling a circular movement) directly arranged outside a corresponding pedal crank.
Species 16: Figs. 22a-b are drawn to a manual skateboard type bicycle with an adjustable swing rod type manual arm-moving structure system enabling an elliptical movement.
Species 17: Figs. 23a-b are drawn to a manual frog scooter (bicycle) with an adjustable swing rod type manual arm-moving structure system enabling an elliptical movement.
Species 18: Figs. 24a-b are drawn to a skiing type bicycle with adjustable swing rod type manual arm-moving structure system enabling an elliptical movement, and driven by left and right side swinging and side climbing of both legs similar to alpine skiing.
Species 19: Fig. 25 is drawn to an exercise bicycle (scooter) with a swing rod type manual arm-moving structure system enabling an elliptical movement, and the swing rod type manual arm-moving structure system enabling the elliptical movement, has a hand drive system, directly arranged on the front wheel, front fork and other structures of the bicycle.
Species 20: Fig. 26 is drawn to an exercise bicycle with a swing rod type manual arm-moving structure system enabling an elliptical movement, the swing rod type manual arm-moving structure system enabling the elliptical movement, has a hand drive system, directly arranged on the front wheel, front fork and other structures of the bicycle, and a pedal drive system enabling an elliptical movement arranged.
Species 21: Fig. 27 is drawn to a treadmill with an adjustable swing rod type manual arm-moving structure system enabling an elliptical movement.
Species 22: Fig. 28 is drawn to an exercise machine product with a manual arm-moving structure system enabling an elliptical movement and a corresponding hand and foot linked swing rod structure system.
Species 23: Fig. 29 is drawn to a manual arm-moving structure system enabling an elliptical movement and a manual arm-moving structure system enabling a reciprocating movement.
Species 24: Figs. 30a-b are drawn to exercise machine with a central crankshaft structure system and a swing rod type manual arm-moving structure system enabling an elliptical movement.
Species 25: Figs. 31a-b, 32a-b, and 33a-b are drawn to an exercise machine with a central eccentric bearing structure system that can drive a saddle to move together, a guide rail type manual arm-moving structure system enabling an elliptical movement, a pedal crank structure system, and a pedal structure system enabling an elliptical movement.
Species 26: Figs. 34 and 36-38 are drawn to an exercise machine capable of directly using the lower end (or extension) part of a swing rod type manual arm-moving structure enabling an elliptical movement to drive a related pedal arm-moving structure system enabling an elliptical movement to realize a near-elliptical movement trajectory.
Species 27: Fig. 35 is drawn to an exercise machine system capable of directly using the lower end (extension) part of a swing rod type manual arm-moving structure enabling an elliptical movement to drive a related pedal arm-moving structure system enabling an elliptical movement to realize a near-elliptical movement trajectory, wherein a corresponding movable pedal structure system is further contained.
Species 28: Figs. 39-40 are drawn to an exercise machine capable of directly using the lower end (or extension) part of a swing rod type manual arm-moving structure enabling an elliptical movement to drive a related pedal arm-moving structure system enabling an elliptical movement to realize a near-elliptical movement trajectory and provided with a central eccentric bearing structure system.
Species 29: Figs. 41-43 are drawn to an exercise machine capable of directly using the lower end (or extension) part of a swing rod type manual arm-moving structure enabling an elliptical movement to drive a related pedal arm-moving structure system enabling an elliptical movement to realize a near-elliptical movement trajectory, and provided with a central crankshaft structure system.
Species 30: Figs. 44-45 are drawn to an exercise machine capable of directly using the middle part of a swing rod type manual arm-moving structure enabling an elliptical movement to drive a related pedal arm-moving structure system enabling an elliptical movement to realize a near-elliptical movement trajectory.
Species 31: Fig. 46 is drawn to an exercise machine with a swing rod type manual arm-moving structure system enabling an elliptical movement, a reciprocating pivot shaft structure outside a related swing rod structure located below a related cycling pivot shaft structure, and capable of a synchronous and same direction movement between the arranged manual arm-moving structure system enabling the elliptical movement and pedal arm-moving swing rod structure enabling the elliptical movement.
Species 32: Fig. 47 is drawn to an exercise machine with a swing rod type manual arm-moving structure enabling the elliptical movement is directly pivotably connected and linked to a forward extension structure of a pedal arm-moving structure enabling an elliptical movement in a swing rod type pedal elliptical machine structure system, so that a reverse cross force relationship is formed between the manual arm-moving structure enabling the elliptical movement and the pedal arm-moving structure enabling the elliptical movement, and related corresponding armrests and pedals, and between arms, feet and legs.
Species 33: Fig. 48 is drawn to an exercise machine with a manual arm-moving structure system enabling an elliptical movement directly pivotably connected and linked to a corresponding cycling pivot shaft structure enabling a near-elliptical movement, and the corresponding cycling pivot shaft structure enabling the near-elliptical movement arranged on a corresponding pedal arm-moving structure enabling a (near) elliptical movement. This embodiment does not contain a manual arm-moving trajectory control swing rod bracket structure.
Species 34: Figs. 49-50 are drawn to an exercise machine with a manual arm-moving structure system enabling an elliptical movement directly pivotably connected and linked to a corresponding cycling pivot shaft structure enabling a near-elliptical movement, and the corresponding cycling pivot shaft structure enabling the near-elliptical movement arranged on a corresponding pedal arm-moving structure enabling a (near) elliptical movement.
Species 35: Fig. 51 is drawn to an exercise machine with a swing rod type manual arm-moving structure system enabling an elliptical movement directly pivotably connected and linked to a forward extension structure of a pedal arm-moving structure enabling an elliptical movement in a guide rail type pedal elliptical machine structure system.
Species 36: Fig. 52 is drawn to an exercise machine with a swing rod type manual arm-moving structure system enabling an elliptical movement directly pivotably connected and linked to a forward extension structure of a pedal arm-moving structure enabling an elliptical movement in a guide wheel type pedal elliptical machine structure system.
Species 37: Fig. 53 is drawn to an exercise machine with a central eccentric bearing structure system further arranged on the pedal middle shaft structure system, and an outer ring structure of the eccentric bearing structure system connected and linked to a corresponding saddle arm-moving structure.
Species 38: Fig. 54 is drawn to an exercise machine with a central eccentric bearing structure system further arranged on the pedal middle shaft structure system, and an outer ring structure of the eccentric bearing structure system connected and linked to a corresponding saddle arm-moving structure, wherein a structure mode of further extending a pedal arm-moving structure enabling an elliptical movement and a pedal structure backward (outward) is adopted.
Species 39: Fig. 55 is drawn to an exercise machine with a guide wheel type manual arm- moving structure system enabling an elliptical movement, and a trajectory control guide wheel structure and the like arranged on a corresponding manual arm-moving trajectory control swing rod bracket structure with an adjustable angle.
Species 40: Fig. 56 is drawn to an exercise machine with a guide wheel type manual arm- moving structure system enabling an elliptical movement, and a guide wheel type pedal arm- moving structure system enabling an elliptical movement, and the lower part of the manual arm-moving structure enabling the elliptical movement directly pivotably connected and linked to the front end of the pedal arm-moving structure system enabling the elliptical movement.
Species 41: Fig. 60 is drawn to a multi-functional exercise machine with a manual arm-moving structure system enabling an elliptical movement and a pedal arm- moving structure system enabling an elliptical movement, and a saddle arm-moving structure system enabling an elliptical movement driven by a foot driven eccentric bearing structure system; wherein the rear end of the pedal arm-moving structure enabling the elliptical movement is matched with the corresponding guide rail structure.
Species 42: Fig. 61 is drawn to a multi-functional exercise machine with a manual arm-moving structure system enabling an elliptical movement and a pedal arm- moving structure system enabling an elliptical movement, and a saddle arm-moving structure system enabling an elliptical movement driven by a foot driven eccentric bearing structure system; wherein the middle part of the pedal arm-moving structure enabling the elliptical movement is pivotably connected and matched with the corresponding swing rod structure.
Species 43: Fig. 62 is drawn to a multi-functional exercise machine with a manual arm-moving structure system enabling an elliptical movement and a pedal arm- moving structure system enabling an elliptical movement, and the front end of the pedal arm- moving structure enabling the elliptical movement directly pivotably connected and linked to the lower end of the manual arm-moving structure enabling the elliptical movement; wherein an ordinary swing rod type manual arm-moving structure system enabling an elliptical movement is adopted.
Species 44: Fig. 63 is drawn to a multi-functional exercise machine with a manual arm-moving structure system enabling an elliptical movement and a pedal arm- moving structure system enabling an elliptical movement, and the front end of the pedal arm- moving structure enabling the elliptical movement directly pivotably connected and linked to the lower end of the manual arm-moving structure enabling the elliptical movement; wherein an adjustable swing rod type manual arm-moving structure system enabling an elliptical movement is adopted, and a corresponding saddle and other structure systems are arranged at the same time.
Species 45: Fig. 64 is drawn to an exercise machine with a crank and its outer pivot shaft structure shared by a manual arm-moving structure system enabling an elliptical movement and a pedal arm-moving structure system enabling an elliptical movement at the same side.
Species 46: Fig. 65 is drawn to an exercise machine with a manual arm-moving structure system enabling an elliptical movement directly pivotably connected and linked to a corresponding cycling pivot shaft structure enabling a near-elliptical movement, and the corresponding cycling pivot shaft structure enabling the near-elliptical movement arranged on a corresponding pedal arm-moving structure enabling a (near) elliptical movement; wherein a reverse cross force movement relationship is formed between the manual arm-moving structure system enabling the elliptical movement and the pedal arm-moving structure enabling the elliptical movement, and the corresponding armrests and pedals, and between arms, feet, and legs.
Species 47: Figs. 66-67 are drawn to an exercise machine with a central eccentric bearing structure system further arranged on a pedal middle shaft structure and other structure systems, and the outer ring structure of the eccentric bearing structure system connected and linked with a corresponding saddle arm-moving structure.
Species 48: Fig. 68 is drawn to an exercise machine provided with a corresponding pedal arm- moving trajectory control guide wheel structure system and a spring structure system capable of playing a role of auxiliary control and energy storage.
Species 49: Fig. 69 is drawn to an exercise machine system capable of directly using a manual arm-moving structure enabling an elliptical movement to realize hand- foot linkage, wherein the lower end of the manual arm-moving structure enabling the elliptical movement is directly provided with a pedal structure enabling an elliptical movement.
Species 50: Figs. 70-71 are drawn to an exercise machine system capable of directly using a manual arm-moving structure enabling an elliptical movement to realize hand- foot linkage, wherein the middle part and the lower part of the manual arm-moving structure enabling the elliptical movement are respectively directly provided with a pedal structure enabling an elliptical movement capable of being folded upwards.
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species listed above.
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, it appears that claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The inventions have acquired a separate status in the art in view of their different classification.
The inventions have acquired a separate status in the art due to their recognized divergent subject matter.
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily R Patubo whose telephone number is (571)272-6717. The examiner can normally be reached M-Th 730-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY R PATUBO/           Examiner, Art Unit 3784                                                                                                                                                                                             

/ERIN DEERY/           Primary Examiner, Art Unit 3754